Citation Nr: 0105060	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  98-10 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
incomplete paraplegia with bowel and bladder incontinence, 
claimed as due to surgery for arteriovenous malformation.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to November 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In July 2000, the Board forwarded the case to a Veterans 
Health Administration (VHA) medical expert for an advisory 
opinion.  The requested opinion was received at the Board in 
September 2000.  The VHA report was forwarded to the 
Paralyzed Veterans of America, who have served as the 
veteran's representative in this appeal.  Paralyzed Veterans 
of America presented additional argument in November 2000.  
The case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran had arteriovenous malformation (AVM) with 
marked and progressive motor deficit and sphincter problems.

2.  The veteran underwent an AVM resection in August 1994 at 
a VA medical center.

3.  Following the August 1994 surgery, the veteran had 
incomplete paraplegia with bowel and bladder incontinence.

4.  The veteran filed his claim for benefits under 
38 U.S.C.A. § 1151 in April 1997.



CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 
1151 for incomplete paraplegia with bowel and bladder 
incontinence due to surgery for AVM have been met.  38 
U.S.C.A. § 1151 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The evidence of record shows that the veteran had painless, 
lower extremity weakness and initially sought medical 
attention for the problem at a VA medical center in December 
1993.  The veteran was hospitalized at a VA facility from 
January to March 1994.  In February 1994, a CT scan showed 
filling defects posterior to the cord at T10-T12 level.  
Apparently, the veteran was offered an angiogram at that time 
with possible surgery for suspected AVM.  However, he elected 
not to undergo further testing since he had a positive Lyme 
titer and the presence of Lyme disease could have explained 
the neurologic symptoms he was having.  He was discharged 
from the hospital.  At that time, he was ambulatory with a 
wide-based gait and use of a walker and wheelchair.  

The veteran subsequently developed progressive lower 
extremity weakness with worsening neurogenic pain, manifested 
by a burning sensation in his groin and interior thighs.  He 
also reported increased difficulty with urination and 
constipation.  In addition, the veteran suffered more falls 
at home.  In July 1994, he presented at the VA medical center 
for further evaluation.  At the time of admission, he had a 
grade 1-3 strength throughout the lower extremities.  He 
underwent angiography later in July 1994, which showed a 
dural AVM at T11.

The veteran was transferred to another VA medical center and 
underwent an AVM resection in August 1994.  Postoperatively, 
the veteran was weaker than preoperatively, although he had 
subsequent motor improvement.  However, his ability to walk 
remained diminished compared to preoperatively and he had 
bladder and bowel dysfunction.  VA medical records dated in 
September 1994 show T11 incomplete paraplegic secondary to 
surgical resection of spinal AVM.

The veteran testified at a hearing in September 1998.  He 
stated that in December 1993 he went to a VA hospital because 
his legs were weak and gave out suddenly causing him to 
collapse to the floor.  He went to the emergency room and the 
doctors could not discover what was wrong and advised him to 
return in January.  Early in January 1994, the veteran was 
hospitalized.  At that time, he had an intermittent burning 
sensation in his groin, buttocks and upper thighs.  He also 
had constipation.  The doctors initially thought that he had 
Lyme's Disease and he received treatment for that disorder.  
He testified that they did several tests at that time.  In 
July 1994, an angiogram showed an AVM problem. 

As previously indicated, in July 2000, the Board requested a 
VA medical expert opinion.  A report was submitted by the 
Chief of the Neurosurgery Section of the VA hospital in 
Tampa, Florida.  The report notes that all records supplied, 
which included the veteran's claims file, were reviewed.  The 
physician discussed the evidence of record and concluded that 
the veteran "clearly had marked and progressive motor 
deficit and sphincter problems prior to surgery.  He did 
however not have incontinence noted preoperatively though he 
had clear symptoms of sphincter malfunction."  The physician 
further noted that it appeared that the veteran was weaker 
postoperatively than preoperatively but that he had had 
subsequent motor improvement so that his strength had become 
greater.  However, his ability to walk remained diminished 
compared to before the surgery.  In addition, the veteran had 
worse sphincter function following the surgery, with 
incontinence since that time.  The physician further noted 
that, in his opinion, the veteran "would certainly have 
progressed to the same degree of sphincter disability that he 
experienced immediately postoperatively (and to a somewhat 
worse degree than he now has) within a few years if he had 
not been operated."  In addition, "he also would be 
expected to have progressed to a worse degree of motor 
strength and ambulatory/standing ability than he now has, 
probably within a year or two, if he had not been operated in 
August of 1994."

The veteran submitted a medical statement from a private 
neuroradiologist, C. B., M.D.  He reviewed the veteran's 
claims file and the medical opinion from the Chief of the 
Neurosurgery Section of the VA hospital in Tampa, Florida.  
He agreed with that physician's assessment that the veteran 
had motor/sensory and sphincter (bladder/bowel) deficits 
prior to the August 1994 surgery.  He further agreed that the 
veteran had lost motor and sensory function following the 
August 1994 surgery and that he had become both incontinent 
of urine and functionally nonambulatory following the 
surgery.  However, he disagreed with the assessment that the 
veteran would have been expected to have progressed to a 
worse degree within one or two years, if he had not had the 
operation in August 1994.  According to Dr. C. B., this 
statement was speculative and not supported by medical 
literature.  The private neuroradiologist further noted in 
his opinion that "[t]he increase in disability following 
surgery was not due to any natural progress of the AVM 
because the AVM was resected."  He noted that "[t]he 
increase in disability was a result of the surgery but was 
not an intended result of this procedure."

II.  Analysis

Initially, the Board notes that the current provisions of 
38 U.S.C.A. § 1151 were amended by Public Law No. 104-204, 
and apply only with respect to claims filed on or after 
October 1, 1997.  Pub. L. No. 104-204, § 422(a), (c), 110 
Stat. 2874, 2926-27 (1996); VAOPCGPREC 40-97 (Dec. 31, 1997); 
VAOPCGPREC 5-2001 (Feb. 5, 2001).  Because the veteran's 
claim was filed prior to that date, it is governed by the 
provisions of 38 U.S.C.A. § 1151 in effect prior to October 
1, 1997.  Section 1151 provided, in pertinent part, the 
following:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, 
medical or surgical treatment, or the 
pursuit of a course of vocational 
rehabilitation under chapter 31 of this 
title, awarded under any of the laws 
administered by the Secretary, or as a 
result of having submitted to an 
examination under any such law, and not 
the result of the veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability to or the death of such 
veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded in the same manner as if such 
disability or death were service-
connected.

The United States Supreme Court has held that section 1151 
did not impose any requirement of a showing of fault on the 
part of VA, but merely required that an injury have been 
incurred or aggravated "as a result of" VA hospitalization, 
treatment, or other specified activities.  Brown v. Gardner, 
513 U.S. 115, 119 (1994).  The Supreme Court further stated 
that the statutory language "is naturally read simply to 
impose the requirement of a causal connection between the 
'injury' or 'aggravation of an injury' and 'hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation.'"  Id. at 119.

Accordingly, for the veteran to be entitled to benefits under 
section 1151, the evidence need not show fault by the VA; the 
evidence need only show that the injury was incurred or 
aggravated due to VA treatment.  In this case, both medical 
opinions found that postoperatively, the veteran had 
diminished ability to walk, worse sphincter function, and 
urinary incontinence which he had not had prior to the 
surgery.  The medical opinions do not agree as to whether the 
veteran's preoperative condition would have progressed to at 
least the same degree of sphincter disability that he 
experienced immediately post-operatively within a few years 
if he had not had the operation.  The medical opinions also 
do not agree as to whether the veteran would be expected to 
have progressed to a worse degree of motor strength and 
ambulatory/standing ability within a year or two if he had 
not had the operation in August 1994.

The Board finds that the conflicting medical opinions are 
equally probative.  Both physicians are specialists and each 
had reviewed the veteran's claims file.  Where there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt is given to the claimant.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5107).  Moreover, both medical opinions show 
that the August 1994 surgery caused or at least aggravated 
the veteran's symptoms in that he lost motor and sensory 
function, had urinary incontinence and his ability to 
ambulate was diminished following surgery.  Accordingly, the 
evidence shows that the August 1994 surgery aggravated the 
veteran's preoperative disorder involving spinal AVM.

The evidence supports the veteran's claim for benefits under 
38 U.S.C.A. § 1151 for incomplete paraplegia with bowel and 
bladder incontinence, due to surgery at a VA facility for 
spinal AVM.


ORDER

VA benefits under 38 U.S.C.A. § 1151 for incomplete 
paraplegia with bowel and bladder incontinence is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

